Title: From Thomas Jefferson to William Campbell Preston, 13 November 1822
From: Jefferson, Thomas
To: Preston, William Campbell


Dear Sir
Monticello
Nov. 13. 22.
At the same time with your favor  on the subject of the late Colo Wm Campbell I recieved one from mr John Campbell of Richmond, and to him, as nearest at hand I addressed my answer. observing to him that writing was painful to me from a disabled wrist, I prayed him to consider the answer as intended for you as well as himself. I have since that however got it copied by another hand and inclose it with the assurance of my high esteem & respect.Th: Jefferson